OPINION — AG — A REGIONAL PLANNING COMMISSION HAS NO DIRECT ENFORCEMENT. HOWEVER, SUCH COMMISSION CAN MAKE RECOMMENDATIONS AS OUTLINED IN 11 Ohio St. 1977 Supp., 46-103 [11-46-103] TO THE PROPER COUNTY AND MUNICIPAL GOVERNMENTS, WHICH BODIES MAY THEN ENACT AND ENFORCE THESE RECOMMENDATIONS IN THE FORM OF ORDINANCES OF THE RESPECTIVE COUNTY OR MUNICIPAL GOVERNMENTS. IN THE EVENT OF A VIOLATION OF 11 Ohio St. 1977 Supp., 46-101 [11-46-101] THOUGH 11 Ohio St. 1977 Supp., 46-104 [11-46-104] MAKES SUCH VIOLATION A MISDEMEANOR. CITE: 11 Ohio St. 1971 431 [11-431] 19 Ohio St. 1971 854.1 [19-854.1], 11 Ohio St. 1977 Supp., 46-102 [11-46-102], 11 Ohio St. 1977 Supp., 46-103 [11-46-103], OPINION NO. 73-300, 11 Ohio St. 1977 Supp., 46-104 [11-46-104] (JOHNNY J. AKINS)